173 P.3d 933 (2007)
STATE of Washington, Respondent,
v.
Andrew L. MAGEE, Appellant.
No. 34261-8-II.
Court of Appeals of Washington, Division 2.
November 12, 2007.

ORDER WITHDRAWING PUBLISHED OPINION
¶ 1 This court has decided to reconsider its published opinion filed on October 30, 2007, and published at 2007 WL 3171817 (Wash. App. Div. 2). Accordingly, it is hereby
¶ 2 ORDERED, that the published opinion in this case which was filed on October 30, 2007, and published at 2007 WL 3171817 (Wash.App. Div. 2) is hereby withdrawn and a new opinion will issue in due course.
¶ 3 IT IS SO ORDERED.